 1

 2

 3

 4                                UNITED STATES DISTRICT COURT

 5                              EASTERN DISTRICT OF CALIFORNIA

 6

 7    SEMAJ LEON FRAZIER,                               Case No. 1:19-cv-00188-BAM (PC)
 8                       Plaintiff,                     ORDER DENYING AS MOOT PLAINTIFF’S
                                                        MOTION FOR LEAVE TO AMEND HIS
 9           v.                                         COMPLAINT AND PLAINTIFF’S MOTION
                                                        TO ADD ALLEGATIONS TO HIS
10    DAREN MATTESON, et al.,                           COMPLAINT
11                       Defendants.                    (ECF Nos. 8, 9)
12

13          Plaintiff Semaj Leon Frazier is a state prisoner proceeding pro se and in forma pauperis in

14   this civil rights action pursuant to 42 U.S.C. § 1983.

15          Currently before the Court is Plaintiff’s motion for leave to amend his original complaint,

16   filed on June 21, 2019, and Plaintiff’s motion to add allegations to his original complaint, filed on

17   June 27, 2019. (ECF Nos. 8, 9.) In his motions, Plaintiff requests leave to add various factual

18   allegations and a request for relief to his original complaint. (ECF Nos. 8, 9.)

19          However, on July 18, 2019, Plaintiff filed a first amended complaint as a matter of course

20   pursuant to Federal Rule of Civil Procedure 15(a)(1). (ECF No. 10.) Accordingly, Plaintiff’s

21   motion for leave to amend his original complaint and Plaintiff’s motion to add allegations to his

22   original complaint, (ECF No. 8, 9), are HEREBY DENIED AS MOOT.
     IT IS SO ORDERED.
23

24      Dated:     July 22, 2019                              /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
